Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-8, 10-13, 15, 22 and 42 are directed to a fusion protein which converts methanol to a ketose phosphate, the fusion protein comprising:
(1a) a first region comprising methanol dehydrogenase; 
(1b) a second region comprising 3-hexulose-6-phosphate dehydrogenase; and  
(1c) a third region comprising 6- phospho-3-hexuloisomerase; 
wherein the fusion protein comprises one or more linker amino acid sequence(s) positioned between two or more of the first, second, and third regions of the fusion protein; and
wherein any of the methanol dehydrogenase, the 3-hexulose-6-phosphate dehydrogenase, or the 6-phospho-3-hexuloisomerase is a bacterial sequence; and
wherein the fusion protein has a structure as follows:
1a-L1-1b-L2-1c, 1a-L1-1c-L2-1b, 1b-L1-1a-L2-1c, 1b-L1-1c-L2-1a, 1c-L1-1a-L2- 1b, or 1c-L1-1b-L2-1a,
wherein L1 and L2 are independently selected from (-) (a covalent bond) and a linker amino acid sequence, wherein one or both of L1 or L2 is a linker amino acid sequence as well as: an engineered cell comprising said fusion protein.
Claimed fusion protein is free of prior art. Further, the prior art fails to suggest such specifically claimed fusion protein. Hence, said product is also non-obvious.
Since said fusion protein is both novel and non-obvious, an engineered cell comprising said product is also novel and non-obvious.

Claims 1, 3, 5-8, 10-13, 15, 22 and 42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656